DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on September 06, 2022 are pending,  claims 1-2, 6-7 and 11-20 are amended.
Response to Arguments
Applicant’s arguments, see pg. 12, filed September 06, 2022, with respect to the objection(s) of claim(s) 2, 7, 12, and 17 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
Applicant’s arguments, see pg. 12, filed September 06, 2022, with respect to the rejection(s) of claim(s) 3, 8, 13 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pg. 13-16, filed September 06, 2022, with respect to the rejection(s) of claims 1, 6, 11 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  Claims 1, 6, 11 and 16 recited acronym "CORESET" without spelling it out when the first time mention it in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1, 6, 11  and 16, each recites "reference-signal resources in the K reference-signal resource groups comprise CSI-RS resources and SS/PBCH Block resources". A review of the disclosure finds no support for the limitation. In light of specification, [0152] recites “In one embodiment, reference-signal resources m the K reference-signal resource groups comprise Channel-State Information Reference Signals (CSI-RS) resources” and [0153] recites “In one embodiment, reference-signal resources in the K reference-signal resource groups comprise Synchronization Signal/Physical Broadcast Channel block (SS/PBCH Block) resources”. The term "reference-signal resources in the K reference-signal resource groups comprise CSI-RS resources and SS/PBCH Block resources" or equivalent terms does not appear in the disclosure, Nowhere in specification does it mention any embodiment could be combined. Therefore, this subject matter is construed to constitute the addition of new matter. Claims 2-5, 7-10, 12-15 and 17-20 are similarly rejected based upon claim dependency to claim 1, 6, 11  and 16.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0219606 A1, hereinafter "Ng") in view of Zhang et al. (US 2021/0084623, translation of WO2019161807, hereinafter "Zhang").
Regarding claim 1, Ng discloses a first node for wireless communications (Ng, Fig. 1 116 UE), comprising:
a first processor (Ng, Fig. 3 340 processor) , receiving first information and a first signaling (Ng, [abstract] a user equipment (UE) for beam management in a wireless communication system is provided. The method comprises receiving, from a base station (BS), a radio resource control (RRC) (i.e. first information) signaling and a medium access control channel element (MAC CE) (i.e. first signaling) signaling including a beam indicator over a downlink channel for the beam management);
wherein the first information is used for determining K resource blocks, K being a positive integer greater than 1 (intended use); any of the K resource blocks is a CORESET (Ng, [0217] a first CORESET that is configured for a UE in an idle mode and in connected mode through a broadcast message in a SIB. A second CORESET can be configured for the UE in RRC connected mode or RRC in-active mode which includes the QCL information that indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block); the K resource blocks respectively correspond to K reference-signal resource groups, and any of the K reference-signal resource groups comprises a positive integer number of reference-signal resource(s) (Ng, [0219] The UE can be configured to monitor multiple CORESETs for PDCCH reception. There can be an index associated with each CORESET that is RRC configured and the MAC CE signaling can indicate an index associated with the CORESET also see Fig. 21 with RS 1 to RS N (i.e. K) with [0185] CSI-RS 1 and CSI-RS 2); the first information indicates that the K resource blocks respectively correspond to the K reference-signal resource groups (Ng, [0185] Fig. 21 RRC with N  reference signal resource groups); any reference-signal resource in the K reference-signal resource groups corresponds to one of M first-type indexes, M being a positive integer greater than 1(Ng, [0185] Fig. 21 RRC with N  reference signal resource groups corresponding RS-i, i = 1-N) ; the first information indicates corresponding relations between reference-signal resources in the K reference-signal resource groups and the M first-type indexes (Ng, [0219] the CORESETs that the UE may monitor, the network transmits a MAC CE signaling to the UE to indicate a subset of the CORESETs that are RRC configured to the UE. There can be an index associated with each CORESET that is RRC configured and the MAC CE signaling can indicate an index associated with the CORESET also see table 2 and [0224]); the first signaling is used for activating a first index in the M first-type indexes (intended use) (Ng, [0173] MAC CE signaling to indicate activation or deactivation of RS, e.g. via indicating the identifier (i.e. M)for the activated RS ); a first resource block is any of the K resource blocks, a first reference-signal resource is used for determining a spatial relation of the first resource block (intended use), and the first reference-signal resource is one reference-signal resource corresponding to the first index in a first reference-signal resource group (Ng, [0198] A list of parameters corresponding to these states can be configured in RRC, and the parameters may have an integer value indicating the resource setting index),  the first information is carried by a RRC signaling (Ng, [abstract] The method comprises receiving, from a base station (BS), a radio resource control (RRC) (i.e. first information) signaling and determining the beam indicator for a physical downlink control channel (PDCCH)); the first signaling comprises a MAC CE (Ng, [abstract] The method comprises receiving, from a base station (BS), a medium access control channel element (MAC CE) (i.e. first signaling) signaling including a beam indicator over a downlink channel for the beam management); reference-signal  resources in the K reference-signal resource groups comprise CSI-RS resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)), or reference-signal resources in the K reference-signal resource groups comprise SS/PBCH Block resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)), or reference-signal resources in the K reference-signal resource groups comprise CSI-RS resources and SS/PBCH Block resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)). 
Ng does not explicitly disclose the first reference signal resource group is one of the K reference-signal resource groups corresponding to the first resource block;  the spatial relation of the first resource block comprises spatial Rx parameters of the first resource block.
Zhang from the same field of endeavor discloses the first reference signal resource group is one of the K reference-signal resource groups corresponding to the first resource block  (Zhang, [0188] the CORESET having the minimum CORESET ID in a slot closest to the periodic CSI-RS (i.e. first reference signal resource group)in slot n is CORESET 0 (i.e. first resource block) in slot n); the spatial relation of the first resource block comprises spatial Rx parameters of the first resource block (Zhang, [0186] at least one of the Spatial Rx parameter of the downlink signal or the Spatial Rx parameter of the downlink channel in this time window is determined based on the Spatial Rx parameter of the CORESET having the minimum CORESET ID (i.e. first resource block)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control channel disclosed by Ng and CORESET transmission disclosed by Zhang with a motivation to make this modification in order to improve the resource utilization of the control signaling (Zhang, [0061]).	
Regarding claim 2, Ng does not explicitly disclose wherein K2 resource block(s) in the K resource blocks corresponds(respectively correspond) to K2 Transmission Configuration Indicator (TCI)  state group(s), K2 being a positive integer no greater than the K, and any of the K2 TCI state group(s) comprises a positive integer number of TCI state(s); the K2 TCI state group(s) indicates(respectively indicate) K2 reference-signal resource group(s) in the K reference-signal resource groups, and the K2 reference-signal resource group(s) corresponds(respectively correspond) to the K2 resource block(s); and any TCI state in the K2 TCI state group(s) corresponds to one of the M first-type indexes.
Zhang from the same field of endeavor discloses wherein K2 resource block(s) in the K resource blocks corresponds(respectively correspond) to K2 Transmission Configuration Indicator (TCI)  state group(s), K2 being a positive integer no greater than the K, and any of the K2 TCI state group(s) comprises a positive integer number of TCI state(s) (Zhang, [0064-65] the value of N includes N2, where N1 and N2 are integers, N2 is less than or equal to the number of bits occupied by a transmission configuration indication (TCI) field); the K2 TCI state group(s) indicates(respectively indicate) K2 reference-signal resource group(s) in the K reference-signal resource groups, and the K2 reference-signal resource group(s) corresponds(respectively correspond) to the K2 resource block(s) (Zhang, [0113] the TCI indication information is used for indicating the QCL relationship between the DMRS group/CSI-RS port group and the DL-RS set, that is, one piece of TCI index information corresponds to one state; one state includes the correspondence between Q DMRS groups and Q DL-RS sets; one DL-RS set includes one or more DL-RSs ); and any TCI state in the K2 TCI state group(s) corresponds to one of the M first-type indexes (Zhang, [0118] the TCI indication information is used for indicating the QCL relationship between the DMRS group/CSI-RS port group and the DL-RS set, that is, one piece of TCI index information corresponds to one state).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control channel disclosed by Ng and CORESET transmission disclosed by Zhang with a motivation to make this modification in order to improve the resource utilization of the control signaling (Zhang, [0061]).	
Regarding claim 3, Ng discloses wherein the first processor transmits a second radio signal; wherein the second radio signal indicates that a third radio signal is correctly received, and the third radio signal carries the first signaling (Ng, [0154] In another example of MAC signaling (e.g. with MAC control element (CE)) (i.e. third radio signal carries the first signaling) , signaling is ACK/NACK-ed (i.e. second signal) by the UE ) or, the first processor transmits a second radio signal; wherein the second radio signal indicates that a third radio signal is correctly received, and the third radio signal carries the first signaling; from a first time, the first reference-signal resource is used for determining the spatial relation of the first resource block; the first time is later than a time unit where the second radio signal is located, and a time interval between the first time and the time unit where the second radio signal is located is a first time interval (not given patentable weight); or, the first processor operates a first radio signal in the first resource block; wherein the first reference-signal resource is used for determining a spatial-domain filter of the first radio signal; the operating action is transmitting, or the operating action is receiving (not given patentable weight); or, the first processor transmits second information; wherein the second information indicates the M (not given patentable weight).
Regarding claim 4, Ng discloses wherein each of S reference-signal resources in the first reference-signal resource group corresponds to the first index, S being a positive integer greater than 1 ) (Ng, [0101] N is a positive integer. As an Rx beam ID may be associated with multiple Rx beams ( especially in multiple digital chain case), an Rx beam ID may alternatively referred to an Rx mode); and a position of the first reference-signal resource in the S reference-signal resources is default (Ng, [0101] an Rx beam ID refers to an index that can be commonly understood by UE and gNB, for UE's Rx beamforming operation. A UE can be equipped with a single or multiple digital Rx chains. When the UE is equipped with a single Rx chain, a first Rx beam ID corresponds to a first Rx beam that is steered to a first angle; a second Rx beam ID corresponds to a second Rx beam that is steered to a second angle).
Regarding claim 5, Ng discloses wherein the first processor receives a second signaling(Ng, [0186] UE during reception of that AP CSI-RS resource can also be used to receive the PDSCH (i.e. second signaling) which uses the P/SP CSI-RS resource as a QCL reference. The UE may consider it an error case if the MAC-CE signaling indicates QCL between an AP CSI-RS resource and a de-activated P/SP CSI-RS resource); wherein each of S reference-signal resources in the first reference-signal resource group corresponds to the first index, S being a positive integer greater than 1 (Ng, [0101] N is a positive integer. As an Rx beam ID may be associated with multiple Rx beams ( especially in multiple digital chain case), an Rx beam ID may alternatively referred to an Rx mode); and the second signaling is used for activating the first reference-signal resource out of the S reference-signal resources (intended use) (Ng, [0101] an Rx beam ID refers to an index that can be commonly understood by UE and gNB, for UE's Rx beamforming operation. A UE can be equipped with a single or multiple digital Rx chains. When the UE is equipped with a single Rx chain, a first Rx beam ID corresponds to a first Rx beam that is steered to a first angle; a second Rx beam ID corresponds to a second Rx beam that is steered to a second angle).
Regarding claim 6, Ng discloses a second node for wireless communications (Ng, Fig. 1 102 BS), comprising:
a second processor (Ng, Fig. 2 225 processor), transmitting first information and a first signaling (Ng, [abstract] a user equipment (UE) for beam management in a wireless communication system is provided. The method comprises receiving, from a base station (BS), a radio resource control (RRC) (i.e. first information) signaling and a medium access control channel element (MAC CE) (i.e. first signaling) signaling including a beam indicator over a downlink channel for the beam management);
wherein the first information is used for determining K resource blocks, K being a positive integer greater than 1 (intended use); any of the K resource blocks is a CORESET (Ng, [0217] a first CORESET that is configured for a UE in an idle mode and in connected mode through a broadcast message in a SIB. The common or UE-group common PDCCH or unicast PDCCH, A second CORESET can be configured for the UE in RRC connected mode or RRC in-active mode which includes the QCL information that indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block); the K resource blocks respectively correspond to K reference-signal resource groups, and any of the K reference-signal resource groups comprises a positive integer number of reference-signal resource(s) (Ng, [0219] The UE can be configured to monitor multiple CORESETs for PDCCH reception. There can be an index associated with each CORESET that is RRC configured and the MAC CE signaling can indicate an index associated with the CORESET also see Fig. 21 with RS 1 to RS N (i.e. K) with [0185] CSI-RS 1 and CSI-RS 2); the first information indicates that the K resource blocks respectively correspond to the K reference-signal resource groups (Ng, [0185] Fig. 21 RRC with N  reference signal resource groups) any reference-signal resource in the K reference-signal resource groups corresponds to one of M first-type indexes, M being a positive integer greater than 1 (Ng, [0185] Fig. 21 RRC with N  reference signal resource groups corresponding RS-i, i = 1-N); the first information indicates corresponding relations between reference-signal resources in the K reference-signal resource groups and the M first-type indexes (Ng, [0219] the CORESETs that the UE may monitor, the network transmits a MAC CE signaling to the UE to indicate a subset of the CORESETs that are RRC configured to the UE. There can be an index associated with each CORESET that is RRC configured and the MAC CE signaling can indicate an index associated with the CORESET also see table 2 and [0224]); the first signaling is used for activating a first index in the M first-type indexes (intended use) (Ng, [0173] MAC CE signaling to indicate activation or deactivation of RS, e.g. via indicating the identifier (i.e. M) for the activated RS); a first resource block is any of the K resource blocks, a first reference-signal resource is used for determining a spatial relation of the first resource block (intended use), and a first resource block is any of the K resource blocks, a first reference-signal resource is used for determining a spatial relation of the first resource block (intended use), and the first reference-signal resource is one reference-signal resource corresponding to the first index in a first reference-signal resource group (Ng, [0198] A list of parameters corresponding to these states can be configured in RRC, and the parameters may have an integer value indicating the resource setting index); the first information is carried by a RRC signaling (Ng, [abstract] The method comprises receiving, from a base station (BS), a radio resource control (RRC) (i.e. first information) signaling); the first signaling comprises a MAC CE (Ng, [abstract] The method comprises receiving, from a base station (BS), a medium access control channel element (MAC CE) (i.e. first signaling) signaling including a beam indicator over a downlink channel for the beam management); reference-signal  resources in the K reference-signal resource groups comprise CSI-RS resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)), or reference-signal resources in the K reference-signal resource groups comprise SS/PBCH Block resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)), or reference-signal resources in the K reference-signal resource groups comprise CSI-RS resources and SS/PBCH Block resources (Ng, [0217] indicates a RS resource set/resource/port ID (corresponding to a CSI-RS or a SS block)). 
Ng does not explicitly disclose the first reference signal resource group is one of the K reference-signal resource groups corresponding to the first resource block;  the spatial relation of the first resource block comprises spatial Rx parameters of the first resource block.
Zhang from the same field of endeavor discloses the first reference signal resource group is one of the K reference-signal resource groups corresponding to the first resource block  (Zhang, [0188] the CORESET having the minimum CORESET ID in a slot closest to the periodic CSI-RS (i.e. first reference signal resource group)in slot n is CORESET 0 (i.e. first resource block) in slot n); the spatial relation of the first resource block comprises spatial Rx parameters of the first resource block (Zhang, [0186] at least one of the Spatial Rx parameter of the downlink signal or the Spatial Rx parameter of the downlink channel in this time window is determined based on the Spatial Rx parameter of the CORESET having the minimum CORESET ID (i.e. first resource block)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control channel disclosed by Ng and CORESET transmission disclosed by Zhang with a motivation to make this modification in order to improve the resource utilization of the control signaling (Zhang, [0061]).	
Regarding claim 7, Ng does not explicitly disclose K2 resource block(s) in the K resource blocks corresponds(respectively correspond) to K2 Transmission Configuration Indicator (TCI) state group(s), K2 being a positive integer no greater than the K, and any of the K2 TCI state group(s) comprises a positive integer number of TCI state(s); the K2 TCI state group(s) indicates(respectively indicate) K2 reference-signal resource group(s) in the K reference-signal resource groups, and the K2 reference-signal resource group(s) corresponds(respectively correspond) to the K2 resource block(s); and any TCI state in the K2 TCI state group(s) corresponds to one of the M first-type indexes.
Zhang from the same field of endeavor discloses wherein K2 resource block(s) in the K resource blocks corresponds(respectively correspond) to K2 Transmission Configuration Indicator (TCI) state group(s), K2 being a positive integer no greater than the K, and any of the K2 TCI state group(s) comprises a positive integer number of TCI state(s) (Zhang, [0064-65] the value of N includes N2, where N1 and N2 are integers, N2 is less than or equal to the number of bits occupied by a transmission configuration indication (TCI) field); the K2 TCI state group(s) indicates(respectively indicate) K2 reference-signal resource group(s) in the K reference-signal resource groups, and the K2 reference-signal resource group(s) corresponds(respectively correspond) to the K2 resource block(s) (Zhang, [0113] the TCI indication information is used for indicating the QCL relationship between the DMRS group/C SI-RS port group and the DL-RS set, that is, one piece of TCI index information corresponds to one state; one state includes the correspondence between Q DMRS groups and Q DL-RS sets; one DL-RS set includes one or more DL-RSs ); and any TCI state in the K2 TCI state group(s) corresponds to one of the M first-type indexes (Zhang, [0118] the TCI indication information is used for indicating the QCL relationship between the DMRS group/CSI-RS port group and the DL-RS set, that is, one piece of TCI index information corresponds to one state).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control channel disclosed by Ng and CORESET transmission disclosed by Zhang with a motivation to make this modification in order to improve the resource utilization of the control signaling (Zhang, [0061]).	
Regarding claim 8, Ng discloses wherein the second processor receives a second radio signal; wherein the second radio signal indicates that a third radio signal is correctly received, and the third radio signal carries the first signaling (Ng, [0154] In another example of MAC signaling (e.g. with MAC control element (CE)) (i.e. third radio signal carries the first signaling) , signaling is ACK/NACK-ed (i.e. second signal) by the UE ) or, the second processor receives a second radio signal; wherein the second radio signal indicates that a third radio signal is correctly received, and the third radio signal carries the first signaling; from a first time, the first reference-signal resource is used for determining the spatial relation of the first resource block; the first time is later than a time unit where the second radio signal is located, and a time interval between the first time and the time unit where the second radio signal is located is a first time interval (not given patentable weight); or, the second processor performs a first radio signal in the first resource block; wherein the first reference-signal resource is used for determining a spatial domain filter of the first radio signal; the performing action is receiving, or, the performing action is transmitting (not given patentable weight); or, the second processor receives second information; wherein the second information indicates the M (not given patentable weight).
Regarding claim 9, Ng discloses wherein each of S reference-signal resources in the first reference-signal resource group corresponds to the first index, S being a positive integer greater than 1 ) (Ng, [0101] N is a positive integer. As an Rx beam ID may be associated with multiple Rx beams ( especially in multiple digital chain case), an Rx beam ID may alternatively referred to an Rx mode); and a position of the first reference-signal resource in the S reference-signal resources is default (Ng, [0101] an Rx beam ID refers to an index that can be commonly understood by UE and gNB, for UE's Rx beamforming operation. A UE can be equipped with a single or multiple digital Rx chains. When the UE is equipped with a single Rx chain, a first Rx beam ID corresponds to a first Rx beam that is steered to a first angle; a second Rx beam ID corresponds to a second Rx beam that is steered to a second angle).
Regarding claim 10, Ng discloses wherein the second processor transmits a second signaling (Ng, [0186] UE during reception of that AP CSI-RS resource can also be used to receive the PDSCH (i.e. second signaling) which uses the P/SP CSI-RS resource as a QCL reference. The UE may consider it an error case if the MAC-CE signaling indicates QCL between an AP CSI-RS resource and a de-activated P/SP CSI-RS resource); wherein each of S reference-signal resources in the first reference-signal resource group corresponds to the first index, S being a positive integer greater than 1 (Ng, [0101] N is a positive integer. As an Rx beam ID may be associated with multiple Rx beams ( especially in multiple digital chain case), an Rx beam ID may alternatively referred to an Rx mode); and the second signaling is used for activating the first reference-signal resource out of the S reference-signal resources ) (Ng, [0101] an Rx beam ID refers to an index that can be commonly understood by UE and gNB, for UE's Rx beamforming operation. A UE can be equipped with a single or multiple digital Rx chains. When the UE is equipped with a single Rx chain, a first Rx beam ID corresponds to a first Rx beam that is steered to a first angle; a second Rx beam ID corresponds to a second Rx beam that is steered to a second angle).
Regarding claims 11-20, these claims recite "a method in first node" (Ng, Fig, 3 UE) and "a method in second node" (Ng, Fig, 2 BS) that disclose similar steps as recited by the apparatus of claims 1-10, thus are rejected with the same rationale applied against claims 1-10 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415